Citation Nr: 9934624	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

The propriety of the initial 10 percent rating for residuals 
of fractures at C5, C6, and C7. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1994 to 
December 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted the veteran entitlement to service 
connection for status-post fracture at C5-C6-C7 and assigned 
a 10 percent rating.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, with pain, 
weakened movement, excess fatigability, and incoordination 
considered, even during flare-ups, the veteran has had the 
equivalent of slight limitation of motion of the cervical 
spine, but no more than slight limitation of motion.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had intervertebral disc syndrome of the cervical spine, 
ankylosis of the cervical spine, demonstrable deformity of 
the cervical spine, cord involvement of the cervical spine, 
or abnormal mobility of the cervical spine.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for any 
point during the entire rating period for residuals of 
fractures at C5, C6, and C7 are not met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § § 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5287, 5290, 5293 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran fractured his 
neck at C5, C6, and C7 in May 1995 in an automobile accident.  

The veteran underwent a VA examination for his joints in 
April 1996.  The veteran stated that he felt some tightness 
affecting his upper back and neck, with some increase in 
symptoms during period of excessive physical activity and 
extremes of weather changes.  He did not have any complaints 
affecting his upper or lower extremities.  Overall, he was 
able to function well.  Examination of the cervical spine 
showed 60 degrees of extension, 75 degrees of flexion, 60 
degrees of rotation bilaterally, and 20 degrees of side 
bending bilaterally.  No neurologic deficit was noted.  
Reflexes were bilateral and equal, with no motor or sensory 
deficit present.  Diagnosis was status post fracture, 
cervical spine.  

The veteran underwent a VA general medical examination in 
April 1996.  The veteran stated that possibly from his neck 
problem, he was having occasional headaches.  He was unsure 
of the etiology of this, and was not taking medication for 
this.  The veteran's only complaints were his occasional neck 
pains, which were disturbing him.  Examination of the neck 
showed forward flexion to 30 degrees, backward extension to 
30 degrees, movement laterally, left and right to 30 degrees.  
There were no bruits.  Neck rotation was normal.  Neurologic 
examination showed that motor strength was 5/5 with good 
repetitive motion of the fingers.  The reflexes were normal 
and equal.  Sensation was intact to touch.  Relevant 
diagnoses were status post fractures of C5, C6, and C7, by 
history.  

A VA x-ray report from April 1996 reported that the vertebral 
bodies, disc spaces, pedicles, and foramina were intact.  

In the veteran's June 1996 Notice of Disagreement, he stated 
that his neck cracked all the time, and he was not able to do 
prolonged standing or sitting.  He stated that weather 
conditions affected his neck considerably.  He indicated that 
rainy weather bothered his neck.  He wrote that some days, he 
was in a lot of pain, and some days it was minimal.  He 
stated that he had tried pain relievers like Tylenol and 
Advil, but nothing seemed to work.  He stated that his neck 
affected his daily activities like work, and that he was not 
able to run anymore.  

The veteran was afforded a hearing before the RO in February 
1997, a transcript of which has been associated with the 
claims folder.  The veteran described chronic headaches on 
and off from work for which he was taking medication.  He 
stated that overcast or cloudy days affected his neck pain, 
and that on those types of days, he was not able to move his 
neck as well.  He indicated that it was particularly bad in 
the winter.  He also stated that lifting anything could cause 
swelling and discomfort.  He stated that driving was pretty 
difficult over a period of time.  He testified that he could 
no longer lift weights because of the pain in his neck.  He 
indicated that pain was worse in the morning, and that he 
would then take Motrin and would be alright until 3 or 4 
o'clock.  He stated that he had to sleep on his back.  He 
indicated that he was taking Naproxyn to relieve the swelling 
of the muscle tissues.  He indicated that he was able to sit 
down and rest on the job, but was precluded from lifting 
large shipments of food.  He stated that he could not go to 
the movies anymore.  He indicated that he did not seek 
treatment at a VA facility because it was too far away.  

The veteran underwent a VA examination in August 1999.  The 
veteran reported that he worked in a restaurant over 40 hours 
a week.  He indicated that he liked the work and was able to 
work without any problem with his cervical spine.  The 
examiner stated that the veteran did not have real pain, and 
that it was very rare, usually present in the morning.  The 
veteran stated that there was only slight fatigability and 
lack of endurance, and did not have any treatment.  The 
veteran stated that he had flare-ups three times a month, 
which lasted two days, with moderate pain.  It was not known 
what precipitated the pain; however, it was alleviated by hot 
packs.  The examiner commented that he did not see the 
veteran during a flare-up, so could not estimate any range of 
motion which would be lost at that time.  The examiner 
commented that the veteran did not have a brace on, and that 
there had not been any surgeries.  The examiner commented 
that the veteran had no problem with his occupation and daily 
activities.  

Examination of the cervical spine revealed that the veteran 
was able to touch his chin to his chest without difficulty 
and extension of the neck backwards to the occipitomental 
line was 45 degrees, which was normal.  The reflexes of the 
upper extremities were normal.  There was no weakness, nor 
was there loss of position or vibratory sensation or pinprick 
sensation.  There was no spasm noted in the cervical spine 
and there was no pain on motion.  With the goniometer, 
flexion forward was 32 degrees normal, extension backwards of 
30 degrees, lateral flexion to the right and left of 35 
degrees, which was only very slight limitation of motion.  
Rotation was 60 degrees to the right and left, which was 
basically normal.  

Diagnosis was old injury to the cervical spine, with a 
fracture to C5-C6, and C7, with normal range of motion, and 
no spasm present.  The examiner commented that there was no 
ankylosis of the cervical spine, and there was no functional 
loss due to cervical spine disorder.  There was no loss due 
to reduced or excessive excursion or decreased strength.  
There was no functional loss due to the absence of necessary 
structures, deformity, or adhesions.  There was no defective 
innervation or weakened movement.  There was no excess 
fatigability or incoordination.  There was no reduction in 
the veteran's ability to do work because of the residuals of 
the cervical spine injury.  

The VA x-ray report from August 1999 reported an impression 
of a normal cervical spine.  


Analysis

The veteran claims that the initial rating assigned for his 
service-connected residuals from fractures at C5, C6, and C7 
was not proper.  This claim is plausible and, therefore, 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ten percent rating assigned 
following the grant of service connection for residuals from 
fractures at C5, C6, and C7.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

For residuals of a fracture of a vertebra, with cord 
involvement, if the veteran is bedridden or requires long leg 
braces, then a 100 percent rating is assigned.  Without cord 
involvement, when there is abnormal mobility requiring a neck 
brace (jury mast), then a 60 percent rating is assigned.  In 
other cases rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999)

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (1999).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).

Following a review of all the evidence of record, the 
veteran's service-connected residuals from fractures at C5, 
C6, and C7 do not warrant assignment of greater than a 10 
percent rating for any period from the grant of service 
connection to the present.

The evidence from the VA x-ray reports from April 1996 and 
August 1997 does not show demonstrable deformity of the 
vertebral body.  The evidence does not show cord involvement.  
The evidence also does not show abnormal mobility requiring a 
neck brace.  Accordingly, per the instructions in Diagnostic 
Code 5285, the veteran's disability is to be rated in 
accordance with definite limited motion or muscle spasm, but 
he is not entitled to an additional 10 percent rating for 
demonstrable deformity of the vertebral body.  

The veteran's residuals from fractures at C5, C6, and C7 were 
rated 10 percent disabling under Diagnostic Code 5290 
effective December 22, 1995.  Under Diagnostic Code 5290, in 
order for the veteran to receive a higher initial rating than 
10 percent for any point from the grant of service connection 
to the present, the evidence must show that his limitation of 
motion of the cervical spine was moderate or the equivalent 
of moderate during the period in question.  

At the veteran's August 1999 VA examination, the examiner 
commented that the veteran was able to touch his chin to his 
chest without difficulty, and that he had flexion forward to 
32 degrees normal.  The examiner also stated that there was 
extension of the neck backwards to the occipitomental line of 
45 degrees (which he said was normal), but also said that 
extension backwards was to 30 degrees.  He also stated that 
rotation was 60 degrees to the right and left, which he 
described as basically normal.  He also stated that lateral 
flexion to the left and right was 35 degrees (which he 
commented was only very slight limitation of motion).  Under 
diagnosis, the examiner summarized his findings by stating 
that there was normal range of motion.  Accordingly, even 
though the examiner made what would appear to be conflicting 
findings about extension of the neck, and initially labeled 
the veteran's lateral flexion as "very slight," his final 
conclusion under diagnosis was that the veteran had normal 
range of motion of the cervical spine.  

At the veteran's VA general medical examination in April 
1996, the examiner commented that the veteran's neck rotation 
was normal.  Although other range of motion findings were 
made at the veteran's April 1996 VA general medical VA 
examination, as well as at the veteran's April 1996 VA 
examination for his joints, there was no indication made by 
the examiners as to whether such range of motion findings 
were normal or not.  In summary, the evidence simply does not 
show that the veteran had any limitation of motion, not even 
slight, for the period in question.  

*Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination, with consideration of such factors even 
during flare-ups), the veteran has described pain in his 
neck, with an increase in symptoms during periods of 
excessive physical activity or weather changes.  At his 
August 1999 VA examination, he described flare-ups three 
times a month, lasting for two days, which were alleviated by 
hot packs.  However, even when the veteran's disability is 
considered with those factors in mind, considering that the 
veteran did not have range of motion loss at his 
examinations, his overall range of motion loss can not be 
considered more than the equivalent of slight for the period 
in question.  

At the veteran's August 1999 VA examination, the examiner 
commented that there was no pain on motion, and that there 
was no functional loss due to the veteran's cervical spine 
disorder.  Regarding the flare-ups that the veteran 
described, the examiner commented that he did not see the 
veteran during a flare-up, so could not estimate any range of 
motion which would be lost at that time.  Thus, based on the 
above discussion, 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a rating higher than 10 percent (representing 
slight limitation of motion) for any point in the period in 
question.

Furthermore, the veteran is not entitled to an initial rating 
of more than 10 percent for the period in question when his 
cervical spine disability is considered under other 
diagnostic codes.

No findings have been made of ankylosis in order for the 
veteran's disability to be rated under Diagnostic Code 5287.  
Also, no findings have been made of intervertebral disc 
syndrome of the cervical spine for the veteran's disability 
to be rated under Diagnostic Code 5293.  At the veteran's 
April 1996 VA examination for his joints, the examiner stated 
that no neurologic deficit was noted.  At the veteran's April 
1996 VA general medical examination, the examiner commented 
that neurologic examination showed that motor strength was 
5/5 with good repetitive motion of the fingers.  At the 
veteran's August 1999 VA examination, the examiner commented 
that the reflexes of the upper extremities were normal.  The 
examiner also commented that there was no loss of position or 
vibratory sensation or pinprick sensation.  

Thus, with the lack of neurological findings at the VA 
examinations, even when the factors in 38 C.F.R. § 4.40 and 
4.45 are considered pursuant to the December 1997 VA General 
Counsel opinion, the evidence does not show that the 
veteran's disability is the equivalent of moderate 
intervertebral disc syndrome with recurring attacks.  
VAOPGCPREC 36-97 (December 12, 1997).  Accordingly, the 
evidence does not show that the veteran is entitled to a 20 
percent initial rating for the period after December 22, 
1995, when his disability is considered under Diagnostic Code 
5293.

Based on the foregoing, the veteran's residuals from 
fractures at C5, C6, and C7 was appropriately evaluated as 10 
percent disabling for the entire period from the grant of 
service connection to the present.  38 C.F.R. § § 4.7, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5285, 5290, 593 (1999).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's cervical spine disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 10 percent rating assigned for the veteran's 
residuals from fractures at C5, C6, and C7 was proper and the 
veteran's claim is denied.


ORDER

The initial 10 percent rating for residuals of fractures at 
C5, C6, and C7 was proper and is maintained.







		
	
	Member, Board of Veterans' Appeals







